Court of Appeals
                              Sixth Appellate District of Texas

                                     JUDGMENT


Lee Miller, Appellant                                  Appeal from the 102nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No.
No. 06-14-00011-CV             v.                      13C1850-102).      Opinion delivered by
                                                       Justice Carter, Chief Justice Morriss and
F. Scott, et al., Appellees                            Justice Moseley participating.



        As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
        We note that the appellant, Lee Miller, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.




                                                       RENDERED MARCH 11, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk